Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 1 of 71 PageID #: 4569



  AES:MEB/HDM/MAM/KN
  F. #2016R00695

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   – – – – – – – – – – – – – – – – – –X

   UNITED STATES OF AMERICA

         - against -                               Docket No. 18 CR 681 (S-1) (WFK)

   JEAN BOUSTANI,
        also known as “Jean Boustany,”

                             Defendant.

   – – – – – – – – – – – – – – – – – –X




                       THE GOVERNMENT’S REQUESTS TO CHARGE




                                           RICHARD M. DONOGHUE
                                           UNITED STATES ATTORNEY
                                           Eastern District of New York
                                           271 Cadman Plaza East
                                           Brooklyn, New York 11201




  Mark E. Bini
  Hiral D. Mehta
  Assistant U.S. Attorneys
  Margaret A. Moeser
  Katherine Nielsen
  Trial Attorneys
         (Of Counsel)
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 2 of 71 PageID #: 4570




                                                    Table of Contents
  PRELIMINARY STATEMENT .............................................................................................. 1
    REQUEST NO. 1 General Requests ................................................................................... 2
    REQUEST NO. 2 Superseding Indictment ......................................................................... 3
    REQUEST NO. 3 Knowingly, Intentionally, Willfully...................................................... 4
       A. Knowingly ............................................................................................................... 4
       B. Intentionally ............................................................................................................. 4
       C. Willfully .................................................................................................................. 4
    REQUEST NO. 4 Count One: Wire Fraud Conspiracy ...................................................... 6
       A. Conspiracy to Commit Wire Fraud ......................................................................... 6
       B. Wire Fraud: Definition and Elements ................................................................... 10
       C. Venue ..................................................................................................................... 15
    REQUEST NO. 5 Conscious Avoidance: Wire Fraud Conspiracy .................................. 17
    REQUEST NO. 6 Count Two: Conspiracy to Commit Securities Fraud ......................... 19
       A. Conspiracy to Commit Securities Fraud ............................................................... 23
       B. Securities Fraud: Definition and Elements ............................................................ 25
       C. Venue ..................................................................................................................... 31
    REQUEST NO. 7 Conscious Avoidance: Securities Fraud Conspiracy .......................... 34
    REQUEST NO. 8 Count Four: Money Laundering Conspiracy ...................................... 36
       A. Conspiracy to Commit Money Laundering ........................................................... 36
       B. Object One: Promotion .......................................................................................... 38
       C. Object Two: Concealment ..................................................................................... 40
    REQUEST NO. 9 Specified Unlawful Activites .............................................................. 42
       A. Violations of the FCPA ......................................................................................... 42
       B. Bribery of Foreign Officials in Violation of the Laws of Mozambique……….... 51
    REQUEST NO. 10 Co-Conspirators Statements and Liability ........................................ 57
    REQUEST NO. 11 Character Evidence ........................................................................... 59
    REQUEST NO. 12 Uncharged Persons ............................................................................ 60
    REQUEST NO. 13 Accomplice Testimony ..................................................................... 61
    REQUEST NO. 14 Testimony of Defendant .................................................................... 64
    REQUEST NO. 15 Defendant’s Right Not to Testify ...................................................... 65
    REQUEST NO. 16 Uncalled Witnesses Equally Available……………………………..66
    REQUEST NO. 17 Summary Evidence…………………………………………………67
  CONCLUSION……………………………………………………………………………...68




                                                                    2
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 3 of 71 PageID #: 4571



                                 PRELIMINARY STATEMENT

                Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the

  government respectfully requests that the Court include the following instructions in its

  charge to the jury. The government also requests leave to offer additional instructions as

  may become appropriate during the course of the trial.
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 4 of 71 PageID #: 4572



                                       REQUEST NO. 1
                                      (General Requests)

               The government respectfully requests that the Court charge the jury in its usual

  manner on the following subjects:

               a.     The function of the Court and the jury;

               b.     Equality of the parties before the Court;

               c.     Jury communications with lawyers and the Court;

               d.     Presumption of innocence;

               e.     Burden of proof and reasonable doubt;

               f.     Permissible inferences from evidence;

               g.     Circumstantial evidence;

               h.     Dates approximate and use of conjunctive in the indictment;

               i.     Stipulations;

               j.     Objections;

               k.     Witness credibility;

               l.     Expert witnesses;

               m.     Particular investigative techniques not required;

               n.     Uncalled witnesses equally available;

               o.     Preparation for testimony;

               p.     Questioning wisdom of law or basing verdict on sympathy or prejudice

                      prohibited;

               q.     Considerations of punishment not the province of the jury; and

               r.     Verdict must be unanimous.

                                               2
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 5 of 71 PageID #: 4573




                                       REQUEST NO. 2
                                  (The Superseding Indictment)

                The defendant is formally charged in an indictment, specifically here, in the

  Superseding Indictment. As I instructed you at the beginning of this case, an indictment is a

  charge or accusation. The Superseding Indictment in this case contains a total of three

  counts against the defendant. You must, as a matter of law, consider each count of the

  Superseding Indictment separately, and you must return a separate verdict for each count.

                                            Authority

                Adapted from Modern Federal Jury Instructions (“Sand”), Instr. 3-8.




                                                3
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 6 of 71 PageID #: 4574



                                        REQUEST NO. 3
                                (Knowingly, Intentionally, Willfully)

                During these instructions, you will hear me use the terms “knowingly,”

  “intentionally,” and “willfully.” Therefore, I will define these terms for you.

         A.     Knowingly

                To act “knowingly” means to act intentionally and voluntarily, and not

  because of ignorance, mistake, accident, negligence, or carelessness. Whether a defendant

  acted knowingly may be proven by his conduct and by all of the facts and circumstances

  surrounding the case.

         B.     Intentionally

                A person acts “intentionally” when he acts deliberately and purposefully. That

  is, the defendant’s acts must have been the product of his conscious objective decision rather

  than the product of a mistake or accident.

         C.     Willfully

                To act “willfully” means to act with knowledge that one’s conduct is unlawful

  and with the intent to do something the law forbids, that is to say with the bad purpose to

  disobey or to disregard the law. The defendant’s conduct was not “willful” if it was due to

  negligence, inadvertence, or mistake.

                Whether a person acted knowingly, intentionally, or willfully is a question of

  fact for you to determine, like any other fact question. Direct proof of knowledge and

  fraudulent intent is almost never available. It would be a rare case where it could be shown

  that a person wrote or stated that as of a given time in the past he committed an act with

  fraudulent intent. Such direct proof is not required. The ultimate facts of knowledge and


                                                 4
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 7 of 71 PageID #: 4575



  criminal intent, though subjective, may be established by circumstantial evidence, based

  upon a person’s outward manifestations, his words, his conduct, his acts and all the

  surrounding circumstances disclosed by the evidence and the rational or logical inferences

  that may be drawn therefrom. In either case, the essential elements of the crime charged

  must be established beyond a reasonable doubt.

                                            Authority

                 Adapted from the charge of the Hon. Brian M. Cogan in United States v.
  Petrossi, No. 16-CR-234 (E.D.N.Y. 2017) (hereinafter the “Petrossi Jury Charge”), Trial Tr.
  1118-1119; Sand, Instr. 3A-3.




                                                5
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 8 of 71 PageID #: 4576



                                       REQUEST NO. 4
                               (Count One: Wire Fraud Conspiracy)

                 I will first address Count One. Count One of the Superseding Indictment

  charges the defendant with conspiracy to commit wire fraud. Specifically, Count One states,

  in pertinent part:

                 In or about and between January 2011 and December 2018, both
                 dates being approximate and inclusive, within the Eastern District
                 of New York and elsewhere, the defendant JEAN BOUSTANI,
                 together with others, did knowingly and intentionally conspire to
                 devise a scheme and artifice to defraud one or more investors and
                 potential investors in Proindicus, EMATUM and MAM, and to
                 obtain money and property from them by means of one or more
                 materially false and fraudulent pretenses, representations and
                 promises, and for the purpose of executing such scheme and
                 artifice, to transmit and cause to be transmitted by means of wire
                 communication in interstate and foreign commerce writings,
                 signs, signals, pictures and sounds, contrary to Title 18, United
                 States Code, Section 1343.

         A.      Conspiracy to Commit Wire Fraud

                 I will first instruct you on conspiracy. The relevant portion of the conspiracy

  statute, Title 18, United States Code, Section 1349, provides, in relevant part that it shall be

  unlawful for any person to “conspire[] to commit” wire fraud.

                 A conspiracy is a kind of criminal partnership, at the heart of which is an

  agreement or understanding by two or more persons to violate other laws. A conspiracy to

  commit a crime is an entirely separate and different offense from the underlying crime that

  the conspirators intended to commit. Thus, if a conspiracy exists, it is still punishable as a

  crime, even if it should fail to achieve its purpose. A defendant may be found guilty of

  conspiracy even if he was incapable of committing the substantive crime. Consequently, for

  a defendant to be guilty of conspiracy, there is no need for the government to prove that he or


                                                  6
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 9 of 71 PageID #: 4577



  any other conspirator actually succeeded in their criminal goals or even that they could have

  succeeded.

                 To prove the crime of conspiracy to commit wire fraud, the government must

  prove two elements beyond a reasonable doubt:

                 First, that two or more persons entered into an agreement to commit wire

  fraud, a crime I will define for you later in my instructions;

                 Second, that the defendant knowingly and intentionally became a member of

  the conspiracy.

                 1.    First Element: Existence of the Agreement

                 The first element that the government must prove beyond a reasonable doubt

  for Count One is that two or more persons entered into the charged agreement to commit

  wire fraud. One person cannot commit a conspiracy alone. Rather, the proof must convince

  you that at least two persons joined together in a common criminal scheme. The government

  need not prove that members of the conspiracy met together or entered into any express or

  formal agreement. You need not find that the alleged conspirators stated, in words or

  writing, what the scheme was, its object or purpose, or the means by which the scheme was

  to be accomplished. It is sufficient to show that the conspirators tacitly came to a mutual

  understanding to accomplish an unlawful act by means of a joint plan or common design.

                 You may, of course, find that the existence of an agreement between two or

  more persons to violate the law has been established by direct proof. But since, by its very

  nature, a conspiracy is characterized by secrecy, direct proof may not be available.

  Therefore, you may infer the existence of a conspiracy from the circumstances of this case

  and the conduct of the parties involved. In a very real sense, then, in the context of

                                                  7
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 10 of 71 PageID #: 4578



  conspiracy cases, actions often speak louder than words. In determining whether an

  agreement existed here, you may consider the actions and statements of all those you find to

  be participants in the conspiracy as proof that a common design existed to act together for the

  accomplishment of the unlawful purpose stated in the Superseding Indictment.

                2.    Second Element: Membership in the Conspiracy

                The second element the government must prove beyond a reasonable doubt for

  Count One is that the defendant knowingly and intentionally became a member in the

  charged conspiracy. I have explained to you what it means to act knowingly and

  intentionally. A person acts knowingly and intentionally if he acts voluntarily, deliberately,

  and purposefully, and not because of ignorance, mistake, accident, negligence or

  carelessness. In other words, did the defendant participate in the conspiracy with knowledge

  of its unlawful purpose and with the specific intention of furthering its business or objective?

  Knowledge and intent may be inferred from a secretive or irregular manner in which

  activities are carried out. Whether a defendant acted knowingly may be proven by the

  defendant’s conduct and by all of the facts and circumstances surrounding the case.

                In order for a defendant to be deemed a member of a conspiracy, he need not

  have had a stake in the venture or its outcome. While proof of a financial or other interest in

  the outcome of a scheme is not essential, if you find that a defendant did have such an

  interest, it is a factor you may properly consider in determining whether or not the defendant

  was a member of the conspiracy charged in the Superseding Indictment.

                A defendant’s participation in the conspiracy must be established by

  independent evidence of his own acts or statements, as well as those of the other alleged co-

  conspirators, and the reasonable inferences that may be drawn from them.

                                                 8
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 11 of 71 PageID #: 4579



                 A defendant’s knowledge may be inferred from the facts proved. In that

  connection, I instruct you that, to become a member of the conspiracy, a defendant need not

  have been apprised of all of the activities of all members of the conspiracy. Moreover, a

  defendant need not have been fully informed as to all of the details, or the scope, of the

  conspiracy in order to justify an inference of knowledge on his part. In addition, a defendant

  need not have joined in all of the conspiracy’s unlawful objectives.

                 In considering whether a defendant participated in a conspiracy, be advised

  that a conspirator’s liability is not measured by the extent or duration of his participation as

  he need not have been a member of the conspiracy for the entire time of its existence. In

  addition, each member of the conspiracy may perform separate and distinct acts and may

  perform them at different times. Some conspirators play major roles, while others play

  minor parts in the scheme. An equal role is not what the law requires. Even a single act may

  be sufficient to draw a defendant within the ambit of the conspiracy. The key inquiry is

  simply whether a defendant joined the conspiracy charged with an awareness of at least some

  of the basic aims and purposes of the unlawful agreement and with the intent to help it

  succeed.

                 I caution you that mere knowledge or acquiescence, without participation, in

  the unlawful plan is not sufficient. Moreover, the fact that the acts of a defendant, without

  knowledge, merely happen to further the purposes or objectives of the conspiracy, does not

  make the defendant a member. More is required under the law. What is required is that a

  defendant must have participated with knowledge of at least some of the purposes or

  objectives of the conspiracy and with the intention of aiding in the accomplishment of those

  unlawful ends. In sum, a defendant, with an understanding of the unlawful character of the
                                                  9
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 12 of 71 PageID #: 4580



  conspiracy, must have intentionally engaged, advised, or assisted in it for the purpose of

  furthering the illegal undertaking.

                 If you find that the government has not proven either of these elements, then

  you must find the defendant not guilty of Count One.

          B.     Wire Fraud: Definition and Elements

                 I will now define wire fraud, which is alleged to be the object of the

  conspiracy charged in Count One of the Superseding Indictment. The relevant statute

  regarding wire fraud is Section 1343 of Title 18 of the United States Code, which provides

  that:

                 Whoever, having devised or intending to devise any scheme or
                 artifice to defraud, or for obtaining money or property by means
                 of false or fraudulent pretenses, representations, or promises,
                 transmits or causes to be transmitted by means of wire, radio, or
                 television communication in interstate or foreign commerce, any
                 writings, signs, signals, pictures or sounds for the purpose of
                 executing such scheme or artifice, shall be [guilty of a crime].

                 The elements of wire fraud are:

                 First, that there was a scheme or artifice to defraud or to obtain money or

  property by false and fraudulent pretenses, representations or promises, as alleged in the

  Superseding Indictment;

                 Second, that the defendant knowingly and willfully participated in the scheme

  or artifice to defraud, with knowledge of its fraudulent nature and with specific intent to

  defraud; and

                 Third, that in the execution of that scheme, the defendant used or caused the

  use of interstate wires or international wires.

                 1.    First Element – Existence of a Scheme or Artifice to Defraud

                                                    10
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 13 of 71 PageID #: 4581



                The first element of wire fraud is that there was a scheme or artifice to defraud

  and to obtain money or property from it by means of false or fraudulent pretenses,

  representations or promises.

                A “scheme or artifice” is simply a plan for the accomplishment of an

  objective. “Fraud” is a general term which embraces all the various means that an individual

  can devise and that are used by an individual to gain an advantage over another by false

  representations, suggestions, suppression or omission of the truth, or deliberate disregard for

  the truth.

                A “scheme or artifice to defraud” for the purposes of the wire fraud statute is

  any plan, device, or course of action designed to obtain money or property by means of false

  representations. Thus, a “scheme to defraud” is a plan to deprive another of money or

  property by trick, deceit, deception or swindle, or overreaching. The scheme to defraud

  giving rise to the wire fraud conspiracy charged in Count One is alleged to have been carried

  out by making false representations and half-truth statements. A statement, representation,

  claim, or document is false if it is untrue when made and was known at the time to be untrue

  by the person making it or causing it to be made. A representation or statement is fraudulent

  if it was falsely made with the intention to deceive.

                Deceitful statements of half-truths or the concealment or omission of material

  facts, and the expression of an opinion not honestly entertained may constitute false or

  fraudulent representations under the statute.

                The fraudulent representation must relate to a material fact or matter. A

  material fact in the context of wire fraud is one that reasonably would be expected to be of



                                                  11
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 14 of 71 PageID #: 4582



  concern to a reasonable and prudent person in relying upon the representation or statement in

  making a decision.

                  The deception need not be premised upon spoken or written words alone. The

  arrangement of words, or the circumstances in which they are used may convey a false and

  deceptive appearance. If there is intentional deception, the manner in which it is

  accomplished does not matter.

                 In addition to proving that a statement was false or fraudulent and related to a

  material fact, in order to establish a scheme to defraud, the government must prove that the

  alleged scheme contemplated depriving another of money or property.

                 It is not necessary that the government prove that the defendant actually

  realized any gain from the scheme or that the intended victim actually suffered any loss.

                 2.    Second Element – Participation in Scheme with Intent

                 The second element of wire fraud is that the defendant participated in the

  scheme to defraud knowingly, willfully and with the specific intent to defraud.

                 I already instructed you as to the meaning of “knowingly” and “willfully.” I

  refer you to those instructions as they apply here also. (See pages 4-5.) For the purposes of

  the wire fraud statute, an “intent to defraud” means to act knowingly and with specific intent

  to deceive for the purpose of causing some financial loss to someone or depriving somebody

  of their interest in property.

                 I will remind you, however, that the question of whether a person acted

  knowingly, willfully and with intent to defraud is a question of fact for you to determine, like

  any other fact question. This question involves the defendant’s state of mind. As I said

  before, direct proof of knowledge and fraudulent intent is not necessary. The ultimate facts

                                                 12
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 15 of 71 PageID #: 4583



  of knowledge and criminal intent, though subjective, may be established by circumstantial

  evidence, based upon a person’s outward manifestations, his or her words, his or her conduct,

  his or her acts and all the surrounding circumstances disclosed by the evidence and the

  rational or logical inferences that may be drawn from them. Circumstantial evidence, if

  believed, is of no less value than direct evidence.

                 Under the wire fraud statute, even false representations or statements, or

  omissions of material facts, do not amount to a fraud unless done with fraudulent intent.

  However misleading or deceptive a plan may be, it is not fraudulent if it was devised or

  carried out in good faith. An honest belief in the truth of the representations made by a

  defendant is a complete defense, however inaccurate the statements may turn out to be. A

  defendant, however, has no burden to establish a defense of good faith.

                 There is another consideration to bear in mind in deciding whether or not the

  defendant acted in good faith. You are instructed that if the defendant conspired to commit

  wire fraud, then a belief by the defendant, if such a belief existed, that ultimately everything

  would work out so that no one would lose any money does not require you to find that the

  defendant acted in good faith. No amount of honest belief on the part of the defendant that

  the scheme would, for example, ultimately make a profit for investors, will excuse fraudulent

  actions or false representations caused by him to obtain money or property. I reiterate,

  however, that an “intent to defraud” for the purposes of the wire fraud statute means to act

  knowingly and with specific intent to deceive for the purpose of causing financial loss or

  property loss to another. As a practical matter, then, you may find intent to defraud if the

  defendant knew that his conduct as a participant in the scheme was calculated to deceive and,



                                                 13
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 16 of 71 PageID #: 4584



  nonetheless, he associated himself with the alleged fraudulent scheme for the purpose of

  causing loss to another.

                3.    Third Element – Use of the Wires

                The third and final element of wire fraud is the use of an interstate or

  international wire communication in furtherance of the scheme to defraud. The wire

  communication must pass between two or more states, or it must pass between the United

  States and a foreign country. A wire communication includes a wire transfer of funds

  between banks in different states or the United States and a foreign country, telephone calls,

  emails and facsimiles between two different states or between the United States and a foreign

  country.

                The item sent through the wires need not itself contain a fraudulent

  representation. However, it must further or assist in the carrying out of the scheme to

  defraud. It is not necessary for the defendant to be directly or personally involved in the wire

  communication, as long as the communication was reasonably foreseeable in the execution

  of the alleged scheme to defraud in which the defendant is accused of participating.

                It is not necessary that all or most of the wire communications involved in the

  alleged scheme to defraud were sent to, from, through, or within the United States.

  However, for the wire-use element to be satisfied, the scheme to defraud must make more

  than minimal use of wire communications that pass between two or more states or between

  the United States and a foreign country.

                I remind you that the government need not prove that the defendant actually

  committed wire fraud, the unlawful act charged as the object of the conspiracy in Count One.

  Rather, what the government must prove beyond a reasonable doubt is that the purpose of the

                                                14
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 17 of 71 PageID #: 4585



  conspiracy was to commit wire fraud, and that the defendant knowingly and intentionally

  joined that conspiracy.

         C.      Venue

                 I have explained to you the elements the government must prove beyond a

  reasonable doubt as to Count One. The government must also prove venue. Unlike the

  elements I just explained to you that the government must prove beyond a reasonable doubt,

  the government must prove venue by a preponderance of the evidence. To establish a fact by

  a preponderance of the evidence means to prove that the fact is more likely true than not. A

  preponderance of the evidence means the greater weight of the evidence, both direct and

  circumstantial. It refers to the quality and persuasiveness of the evidence, not to the quantity

  of evidence.

                 To establish venue for wire fraud conspiracy as charged in Count One, the

  government must prove that it is more likely than not that an act in furtherance of the

  conspiracy occurred, at least in part, in the Eastern District of New York, which consists of

  the Counties of Kings (also known as Brooklyn), Queens, Richmond (also known as Staten

  Island), Nassau, and Suffolk, the waters surrounding all of those counties and the waters

  surrounding the counties of New York and the Bronx. In this regard, the government need

  not prove that the crime charged was committed in the Eastern District of New York or that

  the defendant or any alleged co-conspirator was even physically present here. It is sufficient

  to satisfy the venue requirement if an act in furtherance of the conspiracy occurred within the

  Eastern District of New York. This includes not just acts by the defendant or his co-

  conspirators, but also acts that the conspirators caused others to take that materially furthered

  the ends of the conspiracy.

                                                 15
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 18 of 71 PageID #: 4586



                Therefore, if you find that it is more likely than not that an act or transaction in

  furtherance of the wire fraud conspiracy took place in the Eastern District of New York, the

  government has satisfied its burden of proof as to venue as to Count One.

                Again, I caution you that the preponderance of the evidence standard applies

  only to venue. The government must prove each of the elements of conspiracy to commit

  wire fraud in Count One beyond a reasonable doubt.

                                             *****

                In sum, if you find that the government has failed to prove either of the

  elements of conspiracy for Count One beyond a reasonable doubt, then you must find the

  defendant not guilty of wire fraud conspiracy. To find the defendant guilty of conspiracy to

  commit wire fraud as charged in Count One, you must find that the government has proven,

  beyond a reasonable doubt, both elements of conspiracy as charged in Count One, and that

  the government has also established venue on that count by a preponderance of the evidence.



                                             Authority

                 Adapted from the charge of the Hon. Kiyo A. Matsumoto in United States v.
  Shkreli, No. 15-CR-637 (E.D.N.Y. 2017) (hereinafter the “Shkreli Jury Charge”),
  instructions for Counts One and Four, Two and Five, and Seven; Petrossi Jury Charge, Trial
  Tr. at 1137-42; from the charge of the Hon. Pamela K. Chen in United States v. Napout et al.,
  15-CR-252 (E.D.N.Y. 2017); from the charge of the Hon. Theodore D. Chuang, United
  States v. Elbaz, 18-CR-157 (D. Md. 2019); and Sand, Instr. 3-11; 28 U.S.C. § 112(c).




                                                 16
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 19 of 71 PageID #: 4587



                                       REQUEST NO. 5
                          (Conscious Avoidance: Wire Fraud Conspiracy)
                                         (If Applicable)

                  As I explained, for purposes of Count One, the government is required to

  prove that the defendant knowingly and intentionally became a member of the conspiracy

  and that the object of the conspiracy was to commit wire fraud. In determining whether the

  defendant acted knowingly with respect to the object or objects of the conspiracy, you may

  consider whether the defendant deliberately closed his eyes to what would otherwise have

  been obvious to him.

                  If you find beyond a reasonable doubt that the defendant was aware that there

  was a high probability that his conspirators’ objective was to violate the law as charged in

  Count One but that the defendant deliberately avoided confirming this fact, you may treat

  this deliberate avoidance of positive knowledge as the equivalent of knowledge of the object

  of the charged conspiracy. However, if you find that the defendant actually believed that he

  or his co-conspirators were acting in a lawful manner, he may not be convicted of the charge

  in Count One.

                  Moreover, guilty knowledge may not be established by demonstrating that the

  defendant was merely negligent, foolish, or mistaken. There is a difference between

  knowingly participating in the conspiracy and knowing the objects of the conspiracy.

  “Conscious avoidance” or “willful blindness” as I have described it cannot be used as a basis

  for finding that the defendant knowingly joined the conspiracy. It is logically impossible for

  a defendant to join the conspiracy unless he or she knows the fact that the conspiracy exists.

                  However, if you find beyond a reasonable doubt that the defendant chose to

  participate in a joint undertaking, you may consider whether the defendant deliberately
                                                17
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 20 of 71 PageID #: 4588



  avoided confirming an otherwise obvious fact: that the purpose of the partnership he joined

  was to violate the law as charged in Count One.

                                              Authority

          Adapted from the charge of the Hon. Vernon S. Broderick in United States v. Ng Lap
  Seng, No. 15-CR-706 (VSB) (S.D.N.Y. July 26, 2017) (hereinafter the “Ng Lap Seng Jury
  Charge”), July 26, 2017 Trial Tr. (ECF No. 610); and from Sand et al., Modern Federal Jury
  Instructions, 3A-2. See id. cmt. (“Instruction 3A-2 is appropriate when a defendant has
  claimed a . . . lack of knowledge as to the unlawful aims of a conspiracy, but the evidence
  suggests deliberate ignorance.”).
          “A conscious-avoidance charge is appropriate when (a) the element of knowledge is
  in dispute, and (b) the evidence would permit a rational juror to conclude beyond a
  reasonable doubt that the defendant was aware of a high probability of the fact in dispute and
  consciously avoided confirming that fact.” United States v. Hopkins, 53 F.3d 533, 542 (2d
  Cir. 1995) (citations and internal quotation marks omitted). The Second Circuit has
  cautioned that “the prosecutor should request that the ‘high probability’ and ‘actual belief’
  language be incorporated into every conscious avoidance charge.” United States v. Feroz,
  848 F.2d 359, 360 (2d Cir. 1988) (per curiam) (“[K]nowledge of the existence of a particular
  fact is established (1) if a person is aware of a high probability of its existence, (2) unless he
  actually believes that it does not exist.”). Second Circuit “precedents establish that the
  doctrine [of conscious avoidance] may be invoked to prove defendant had knowledge of the
  unlawful conspiracy. But we do not permit the doctrine to be used to prove intent to
  participate in a conspiracy. The reason for this distinction is that common sense teaches it is
  logically impossible to intend and agree to join a conspiracy if a defendant does not know of
  its existence. Yet once defendant’s participation in a conspiracy has been proved, conscious
  avoidance may properly be used to prove his knowledge of its unlawful objectives.” United
  States v. Reyes, 302 F.3d 48, 54–55 (2d Cir. 2002).




                                                 18
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 21 of 71 PageID #: 4589



                                        REQUEST NO. 6
                         (Count Two: Conspiracy to Commit Securities Fraud)

                    Count Two also charges a conspiracy, though of a different type than the wire

  fraud conspiracy charged in Count One. Count Two of the Superseding Indictment charges

  the defendant with conspiracy to commit securities fraud. Specifically, Count Two states, in

  pertinent part:

                    In or about and between January 2013 and December 2018, both
                    dates being approximate and inclusive, within the Eastern District
                    of New York and elsewhere, the defendant JEAN BOUSTANI,
                    together with others, did knowingly and willfully conspire to use
                    and employ one or more manipulative and deceptive devices and
                    contrivances, contrary to Rule 10b-5 of the Rules and Regulations
                    of the United States Securities and Exchange Commission, Title
                    17, Code of Federal Regulations, Section 240.10b-5, by:
                    (i) employing one or more devices, schemes and artifices to
                    defraud; (ii) making one or more untrue statements of material
                    fact and omitting to state material facts necessary in order to make
                    the statements made, in light of the circumstances under which
                    they were made, not misleading; and (iii) engaging in one or more
                    acts, practices and courses of business which would and did
                    operate as a fraud and deceit upon investors and potential
                    investors in the EMATUM Securities, in connection with the
                    purchase and sale of investments in the EMATUM Securities,
                    directly and indirectly, by use of means and instrumentalities of
                    interstate commerce and the mails, contrary to Title 15, United
                    States Code, Sections 78j(b) and 78ff.

                    In furtherance of the conspiracy and to effect its objects, within
                    the Eastern District of New York and elsewhere, the defendant
                    JEAN BOUSTANI, together with others, did commit and cause
                    to be committed, among others, the following:

                     (a)    On or about June 26, 2013, Privinvest sent
                    approximately $1 million from the Proindicus loan proceeds to a
                    bank account that Pearse held at UAE Bank 2, which payment
                    passed through a correspondent bank account in the United
                    States and the Eastern District of New York.

                    (b)   On or about July 5, 2013, Pearse sent BOUSTANI a
                    PowerPoint presentation regarding the project that would

                                                    19
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 22 of 71 PageID #: 4590



              become EMATUM that stated that the project would be funded
              through “the international bond markets.”

              (c)    On or about July 21, 2013, Subeva wrote an email to
              BOUSTANI, Pearse and Do Rosario, stating: “[W]e should also
              keep a cushion for Proindicus of $17mn so that we don’t need to
              go back to MoF and they are on our side.”

              (d)    On or about July 25, 2013, Privinvest sent approximately
              $1 million from the Proindicus loan proceeds to a bank account
              that Pearse held at UAE Bank 2, which payment passed through
              a correspondent bank account in the United States and the
              Eastern District of New York.

              (e)     On or about September 1, 2013, Privinvest sent
              approximately $1 million from the Proindicus loan proceeds to a
              bank account that Pearse held at UAE Bank 2, which payment
              passed through a correspondent bank account in the United
              States and the Eastern District of New York.

              (f)     On or about October 11, 2013, Investment Bank 2 sent
              $350 million in EMATUM loan proceeds, less its fees of more
              than $37 million, to Investment Bank 1’s bank account at New
              York City Bank 1, which payment passed through the Eastern
              District of New York.

              (g)    On or about October 11, 2013, Investment Bank 1 sent
              approximately $312 million in EMATUM loan proceeds from
              New York City Bank 1 to Privinvest, which payment passed
              through the Eastern District of New York.

              (h)    On or about October 23, 2013, a Privinvest entity with a
              bank account in the UAE sent approximately $800,000 to
              Singh’s bank account at UAE Bank 2, which passed through a
              correspondent bank account in the United States and through the
              Eastern District of New York.

              (i)    On or about November 24, 2013, Do Rosario sent
              BOUSTANI an invoice for $400,000 for a “Real Estate Project
              Purchase in Mozambique Project,” to be paid to the UAE-based
              bank account of a third party.

              (j)   On or about November 26, 2013, Privinvest wired
              $400,000 from its UAE-based bank through a bank in New
              York City to the UAE-based bank account specified in the


                                            20
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 23 of 71 PageID #: 4591



              invoice referenced in subparagraph (i) above, which payment
              passed through the Eastern District of New York.

              (k)    On or about March 31, 2014, Do Rosario sent
              BOUSTANI an invoice for $1 million from a UAE-based third-
              party entity for “CONSTRUCTION WORK IN THE
              MOZAMBICAN EXCLUSIVE ECONOMIC ZONE (EEZ).”

              (l)    On or about April 2, 2014, Privinvest wired $1 million
              from its UAE-based bank through a bank in New York City and
              through the Eastern District of New York to the UAE-based
              bank account specified in the invoice referenced in
              subparagraph (k) above.

              (m) On or about April 8, 2014, Do Rosario sent BOUSTANI
              an invoice for $1.75 million for a “Real Estate Project Purchase
              in Mozambique.”

              (n)    On or about April 9, 2014, Privinvest wired $1 million
              from its UAE-based bank through a bank in New York City and
              through the Eastern District of New York to the UAE-based
              bank account specified in the invoice referenced in
              subparagraph (m) above.

              (o)    On or about May 28, 2014, Privinvest wired $976,000
              from its UAE-based bank account through a bank in New York
              City and through the Eastern District of New York to the UAE-
              based bank account specified in the invoice referenced in
              subparagraph (m) above.

              (p)    On or about April 8, 2014, BOUSTANI sent an email to
              ALLAM detailing bribes and kickbacks Privinvest paid or
              intended to be paid in connection with the Proindicus and
              EMATUM projects.

              (q)    On or about March 2, 2015, a Palomar employee sent an
              email to Pearse and Subeva, in which the employee summarized
              a meeting with Mozambican Co-Conspirator 3, and stated that
              Mozambique’s Minister of Finance who had replaced Chang
              was “now aware of Proindicus and MAM” and that transactions
              associated with those entities “were not disclosed to the IMF.”
              The Palomar employee further stated that while the new
              Minister of Finance disagreed with the failure to disclose the
              loans to the IMF, he nonetheless accepted that those
              “transactions now need to remain undisclosed.”


                                             21
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 24 of 71 PageID #: 4592



              (r)    On or about February 19, 2016, an employee of
              Investment Bank 1 emailed SINGH two valuation reports
              regarding the value of the 27 boats sold to EMATUM by
              Privinvest. Those reports indicated that the boats were valued at
              approximately $265 million to $394 million less than the
              EMATUM Loan.

              (s)     On or about March 4, 2016, Pearse forwarded to
              BOUSTANI an email and PowerPoint presentation regarding
              the Exchange. The email described briefing Mozambican
              officials from the Ministry of Finance regarding potential
              default of the EMATUM Loan and related EMATUM Securities
              in connection with a March 11, 2016 loan interest payment. The
              email also described briefing Mozambique’s Minister of
              Finance on the road show schedule to promote the Exchange.
              The presentation set out a proposed road show travel timetable
              including “Investor meetings in London & New York.”

              (t)    On or about March 5, 2016, BOUSTANI replied to
              Pearse’s March 4, 2016 email stating, “Please let’s keep [DO
              ROSARIO] updated. Because the option of a ‘default’ is a
              position that the President must be aware or take.

              (u)   On or about March 14, 2016, Pearse sent an email to
              Subeva and BOUSTANI regarding a potential downgrading of
              Mozambique’s credit rating, stating “It’s a tactic to get the terms
              improved for US investors.”

              (v)     On or about March 14, 2016, DO ROSARIO and other
              co-conspirators flew from London, England to John F. Kennedy
              International Airport, in Queens, New York, to attend meetings
              with investors regarding the exchange of the EMATUM loan
              participation notes for Eurobonds.

              (w) On or about March 15, 2016, during a meeting in New
              York City, DO ROSARIO, together with others, provided false
              and misleading information to investors regarding
              Mozambique’s economic prospects, debt level and its ability
              and intention to meet its EMATUM debt obligations to induce
              them to exchange EMATUM loan participation notes for
              Eurobonds.




                                              22
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 25 of 71 PageID #: 4593



         A.     Conspiracy to Commit Securities Fraud

                I have already instructed you on conspiracy generally when discussing Count

  One, the conspiracy to commit wire fraud. (See pages 6-7.) There are some additional

  instructions I will provide that relate to the conspiracy to commit securities fraud charged in

  Count Two.

                To prove the crime of conspiracy to commit securities fraud, the government

  must prove four elements beyond a reasonable doubt:

                First, that two or more persons entered into an agreement to commit securities

  fraud, a crime I will define for you in a few minutes;

                Second, that the defendant knowingly and intentionally became a member of

  the conspiracy;

                Third, that one of the members of the conspiracy committed at least one of the

  overt acts charged in the Superseding Indictment; and

                Fourth, that at least one overt act was in furtherance of some object or purpose

  of the conspiracy as charged in the Superseding Indictment.

                As with conspiracy to commit wire fraud, a defendant may be found guilty of

  conspiracy to commit securities fraud even if he was incapable of committing the substantive

  crime. Consequently, for a defendant to be guilty of conspiracy, there is no need for the

  government to prove that he or any other conspirator actually succeeded in their criminal

  goals or even that they could have succeeded.

                I will now discuss the four elements that the government must prove beyond a

  reasonable doubt to prove the charge of conspiracy to commit securities fraud.



                                                 23
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 26 of 71 PageID #: 4594



                 1.    First Element: Existence of the Agreement

                 The first element that the government must prove beyond a reasonable doubt

  for Count Two is that two or more persons entered into the charged agreement to commit

  securities fraud. I have previously explained to you what it means to enter into an agreement

  for purposes of a conspiracy. (See pages 7-8.)

                 2.    Second Element: Membership in the Conspiracy

                 The second element the government must prove beyond a reasonable doubt for

  Count Two is that the defendant knowingly and intentionally became a member in the

  charged conspiracy. I have previously explained to you what it means to knowingly and

  intentionally become a member of a conspiracy. (See page(s) 8-10.)

                 3.    Third Element: Overt Acts

                 The third element the government must prove beyond a reasonable doubt for

  Count Two is that one of the members of the conspiracy knowingly committed at least one of

  the overt acts charged in the Superseding Indictment, as I read them before.

                 In order for the government to satisfy this element, it is not required that all of

  the overt acts alleged in the Superseding Indictment be proven or that the overt act was

  committed at precisely the time alleged in the Superseding Indictment. It is sufficient if you

  are convinced beyond a reasonable doubt that the overt act occurred at or about the time and

  place stated. Similarly, you need not find that the defendant himself committed the overt act.

  It is sufficient for the government to show that one of the conspirators knowingly committed

  an overt act in furtherance of the conspiracy, since, in the eyes of the law, such an act

  becomes the act of all of the members of the conspiracy.



                                                  24
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 27 of 71 PageID #: 4595



                 4.    Fourth Element: In Furtherance of Some Objective of the Conspiracy

                 Finally, if you find that an overt act or acts were committed, the government

  must prove beyond a reasonable doubt that the overt act or acts were done specifically to

  further some objective of the conspiracy.

                 In order for the government to satisfy this element, it must prove, beyond a

  reasonable doubt, that at least one overt act was knowingly and willfully done, by at least one

  conspirator, in furtherance of some object or purpose of the conspiracy as charged in the

  Superseding Indictment. In this regard, you should bear in mind that the overt act, standing

  alone, may be an innocent, lawful act. Frequently, however, an apparently innocent act

  sheds its harmless character if it is a step in carrying out, promoting, aiding or assisting the

  conspiratorial scheme. Therefore, you are instructed that the overt act does not have to be an

  act which, in and of itself, is criminal or constitutes an objective of the conspiracy.

          B.     Securities Fraud: Definition and Elements

                 I will now define securities fraud, which is alleged to be the object of the

  conspiracy charged in Count Two of the Superseding Indictment. The relevant statute is

  Section 10(b) of the Securities Exchange Act of 1934. That law provides in relevant part

  that:

                 It shall be unlawful for any person, directly or indirectly, by the
                 use of any means or instrumentality of interstate commerce or of
                 the mails, or any facility of any national securities exchange –
                 (b) To use or employ, in connection with the purchase or sale of
                 any security registered on a national securities exchange or any
                 security not so registered . . . any manipulative or deceptive
                 device or contrivance in contravention of such rules and
                 regulations as the [Securities and Exchange Commission
                 (“SEC”)] may prescribe as necessary or appropriate in the public
                 interest or for the protection of investors.


                                                  25
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 28 of 71 PageID #: 4596



                Based on its authority under this statute, the Securities and Exchange

  Commission (“SEC”) enacted Rule 10b-5, which provides:

                It shall be unlawful for any person, directly or indirectly, by the
                use of any means or instrumentality of interstate commerce, or of
                the mails or of any facility of any national securities exchange,
                (a) To employ any device, scheme, or artifice to defraud,
                (b) To make any untrue statement of a material fact or to omit to
                state a material fact necessary in order to make the statements
                made, in the light of the circumstances under which they were
                made, not misleading, or
                (c) To engage in any act, practice, or course of business which
                operates or would operate as a fraud or deceit upon any person,
                in connection with the purchase or sale of any security.

                The following are the three elements of the crime of securities fraud.

                1.    First Element - Fraudulent Act

                The first element is that, in connection with the purchase or sale of a security,

  a defendant did one or more of the following:

                (1) employed a device, scheme or artifice to defraud, or

                (2) made an untrue statement of a material fact or omitted to state a material

  fact necessary in order to make the statements made, in the light of the circumstances under

  which they were made, not misleading, or

                (3) engaged in an act, practice or course of business that operated, or would

  operate, as a fraud or deceit upon a purchaser or seller of any security.

                In this case, the charged conspiracy to commit securities fraud related to the

  domestic purchase or sale of EMATUM loan participation notes and Eurobond which those

  notes were exchanged for, both of which are securities, and which I will refer as the

  “EMATUM Securities.”

                Let me now explain some of these terms.

                                                  26
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 29 of 71 PageID #: 4597



     • Device, Scheme, or Artifice to Defraud: A device, scheme or artifice to defraud is a

        plan for the accomplishment of a fraud. Fraud is a general term which embraces all

        efforts and means that individuals devise to take advantage of others. The law that the

        defendant is alleged to have violated prohibits all kinds of manipulative and deceptive

        acts. The fraudulent or deceitful conduct alleged need not relate to the investment

        value of the securities involved in the case.

        Any conduct that is designed to deceive or defraud investors by controlling or

        artificially affecting the price of securities is prohibited. An essential element of

        manipulation of securities is the deception of investors into believing that the prices at

        which they purchase and sell securities are determined by the natural interplay of

        supply and demand.

     • False Statements and Omissions: A statement, representation, claim, or document is

        false if it is untrue when made and was then known to be untrue by the person making

        it or causing it to be made. A representation or statement is fraudulent if it was made

        with the intention to deceive. False or fraudulent statements under the statute may

        include half-truth statements that omit or conceal material facts in a manner that

        makes what is said or represented deliberately misleading. The deception need not be

        based upon spoken or written words alone. The arrangement of the words, or the

        circumstances in which they are used, may convey the false and deceptive

        appearance. If there is deception, the manner in which it is accomplished does not

        matter.




                                                27
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 30 of 71 PageID #: 4598



     • In Connection With: The “in connection with” aspect of this element is satisfied if

        there was some nexus or relation between the allegedly fraudulent conduct and the

        sale or purchase of securities. Fraudulent conduct may be “in connection with” the

        purchase or sale of securities if the alleged fraudulent conduct “touched upon” a

        securities transaction. The government need not prove that a defendant actually

        participated in any securities transaction if he was engaged in fraudulent conduct that

        was “in connection with” a purchase or sale of securities. Again, I remind you that, in

        this case, the charged conspiracy to commit securities fraud relates to the domestic

        purchase or sale of the EMATUM Securities. A securities transaction is domestic

        when a purchaser commits himself or herself to purchase a security while physically

        present within the United States, or when a seller commits himself or herself to sell a

        security while physically present within the United States.

        It is no defense to an overall scheme to defraud that a defendant may not have been

        involved in the scheme from its inception or may have played only a minor role with

        no contact with the investors and purchasers of the securities in question. Nor is it

        necessary for you to find that a defendant was the actual seller or offeror of the

        securities. It is sufficient if a defendant participated in the scheme or fraudulent

        conduct that involved the purchase or sale of securities. By the same token, the

        government need not prove that a defendant personally made the misrepresentation or

        that he omitted the material fact. It is sufficient if the government establishes that the

        defendant caused the statement to be made or the fact to be omitted. With regard to

        the alleged misrepresentations and omissions, you must determine whether the



                                                28
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 31 of 71 PageID #: 4599



         statement was true or false when it was made, and, in the case of alleged omissions,

         whether the omission was misleading.

     • Material Fact: The government must also establish that the fact or facts that were

         misstated or omitted in connection with the purchase or sale of any securities were

         material under the circumstances. “A misrepresentation is material under Section

         10(b) of the Securities Exchange Act and Rule 10b–5 where there is a substantial

         likelihood that a reasonable investor would find the misrepresentation important in

         making an investment decision.” If there was a material misrepresentation or

         omission of a material fact, it does not matter whether the intended victims were

         gullible buyers or sophisticated investors, because the securities laws protect the

         gullible and unsophisticated as well as the experienced investor.

         It does not matter whether the alleged unlawful conduct was successful or not, or that

         a defendant profited or received any benefits as a result of the alleged scheme.

         Success is not an element of the crime charged. It is not necessary that the

         government prove that the defendant actually realized any gain from the scheme or

         that the intended victim actually suffered any loss.

                 2.    Second Element - Knowledge, Intent and Willfulness

                 The second element is that a defendant acted knowingly, willfully and with

  intent to defraud.

                 As I explained before, a person acts “knowingly” if he acts purposely and

  voluntarily and not because of ignorance, mistake, accident, negligence, or carelessness.




                                                29
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 32 of 71 PageID #: 4600



                “Willfully” means to act knowingly and purposely, with an intent to do

  something the law forbids, that is to say, with bad purpose either to disobey or to disregard

  the law.

                “Intent to defraud” in the context of the securities laws means to act

  knowingly and with intent to deceive.

                3.    Third Element - Instrumentality of Interstate Commerce

                The third and final element is that a defendant knowingly used, or caused to be

  used, the mails or any means or instrumentalities of transportation or communication in

  interstate commerce in furtherance of the scheme to defraud. This would include the use of a

  telephone, a bank wire transfer or an email sent over the Internet that traveled across state

  lines or between the United States and a foreign country.

                It is not necessary that a defendant be directly or personally involved in any

  mailing, wire, or use of an instrumentality of interstate commerce. If the defendant was an

  active participant in the scheme and took steps or engaged in conduct which he knew or

  reasonably could foresee would naturally and probably result in the use of interstate means of

  communication, then you may find that he caused the mails or an instrumentality of interstate

  commerce to be used.

                When one does an act with the knowledge that the use of interstate means of

  communication will follow in the ordinary course of business, or where such use reasonably

  can be foreseen, even though not actually intended, then he causes such means to be used.

                It is not necessary that the items sent through interstate means of

  communication contain the fraudulent material, or anything criminal or objectionable. The

  interstate means of communication may be entirely innocent.

                                                 30
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 33 of 71 PageID #: 4601



                 The use of interstate communications need not be central to the execution of

  the scheme, and may even be incidental to it. All that is required is that the use of the

  interstate communications bear some relation to the object of the scheme or fraudulent

  conduct. In fact, the actual offer or sale need not be accomplished by the use of interstate

  communications, so long as a defendant is still engaged in actions that are a part of the

  fraudulent scheme when interstate communications are used.

                 I remind you that the government need not prove that the defendant actually

  committed the substantive crime of securities fraud, the unlawful act charged as the object of

  the conspiracy in Count Two.

         C.      Venue

                 I have explained to you the elements the government must prove beyond a

  reasonable doubt as to Count Two. The government also must prove venue. As I explained

  to you earlier, the government must prove venue only by a preponderance of the evidence. I

  remind you that to establish a fact by a preponderance of the evidence means to prove that

  the fact is more likely true than not.

                 To establish venue for securities fraud as charged in Count Two, the

  government must prove that it is more likely than not that: (1) the defendant intentionally and

  knowingly caused an act or transaction constituting a securities fraud to occur in the Eastern

  District of New York, which consists of the Counties of Kings, Queens, Richmond, Nassau,

  and Suffolk, or (2) it was foreseeable that such an act or transaction would occur in the

  Eastern District of New York and it did.

                 The government need not prove that the defendant personally was present in

  the Eastern District of New York. It is sufficient to satisfy the venue requirement if the

                                                 31
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 34 of 71 PageID #: 4602



  defendant intentionally and knowingly caused an act or transaction constituting a securities

  fraud to occur, at least in part, within the Eastern District of New York. The government

  also must prove that the act or transaction must be a part of the actual crime of securities

  fraud and not merely a step taken in preparation for the commission of the crime.

                Therefore, if you find that it is more likely than not that an overt act in

  furtherance of the conspiracy took place in the Eastern District of New York, the government

  has satisfied its burden of proof as to venue as to Count Two. Again, I caution you that the

  preponderance of the evidence standard applies only to venue. The government must prove

  each of the elements beyond a reasonable doubt.

                                              *****

                In sum, in order to prove that the defendant is guilty of Count Two, the

  government must prove, beyond a reasonable doubt: 1) that the defendant entered into an

  agreement with one or more individuals to commit securities fraud; 2) that the defendant

  knowingly and intentionally joined the conspiracy; 3) that at least one of the overt acts

  alleged in the Superseding Indictment was committed by at least one member of the

  conspiracy; and 4) that the overt act was committed specifically to further some objective of

  the conspiracy. In addition, the government must also establish venue for Count Two by a

  preponderance of the evidence.

                If you find that the government has not proven any one of these elements, then

  you must find the defendant not guilty of Count Two. Remember, however, that the




                                                 32
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 35 of 71 PageID #: 4603



  government need not prove that the defendant actually committed securities fraud, the

  unlawful acts charged as the object of the conspiracy in Count Two.

                                            Authority

                 Adapted from the Shkreli Jury Charge, instructions for Counts Three and Six,
  One and Four, and Eight; from the Petrossi Jury Charge, Trial Tr. at 1128-36; United States
  v. Vilar, 729 F.3d 62, 76 & n.11 (2d Cir. 2013); Lange; Sand, Instrs. 57-20, 57-21, 57-25;
  Hon. Denny Chin, United States v. Nouri, No. 07-CR-1029 (S.D.N.Y.); Hon. Leonard B.
  Sand, United States v. Pignatiello, No. 96-CR-032 (S.D.N.Y.). See United States v. Santoro,
  302 F.3d 76, 81 (2d Cir. 2002) (“Unlike customers who independently find their stocks and
  whose brokers merely execute trades at their command, customers who rely on investment
  recommendations reasonably trust their brokers to fully disclose all information pertinent to
  the recommendation and quality of the investment.”); United States v. Szur, 289 F.3d 200,
  210 (2d Cir. 2002). See also United States v. Lange, 834 F.3d 58, 69-71 (2d Cir. 2016)
  (citing United States v. Tzolov, 642 F.3d 314, 319 (2d Cir. 2011)); United States v. Svoboda,
  347 F.3d 471, 483 (2d Cir. 2003) (securities fraud venue)).

  The relevant statutes for this charge are 18 U.S.C. § 371, which provides, in relevant part:

                If two or more persons conspire either to commit any offense
                against the United States, . . . and one or more of such persons do
                any act to effect the object of the conspiracy, each shall be
                [punished].

  And, 15 U.S.C. § 78j(b), which provides in relevant part that:

                It shall be unlawful for any person, directly or indirectly, by the
                use of any means or instrumentality of interstate commerce or of
                the mails, or of any facility of any national securities exchange—

                To use or employ, in connection with the purchase or sale of any
                security . . . any manipulative or deceptive device or contrivance
                in contravention of such rules and regulations as the Commission
                may prescribe as necessary or appropriate in the public interest or
                for the protection of investors.




                                                33
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 36 of 71 PageID #: 4604



                                     REQUEST NO. 7
                      (Conscious Avoidance: Securities Fraud Conspiracy)
                                       (If Applicable)

                As I explained, for purposes of Count Two, the government is required to

  prove, among other things, that the defendant knowingly and intentionally became a member

  of the conspiracy and that the object of the conspiracy was to commit securities fraud. In

  determining whether the defendant acted knowingly with respect to the object or objects of

  the conspiracy, you may consider whether the defendant deliberately closed his eyes to what

  would otherwise have been obvious to him.

                If you find beyond a reasonable doubt that the defendant was aware that there

  was a high probability that his co-conspirators’ objective was to violate the law as charged in

  Count Two but that the defendant deliberately avoided confirming this fact, you may treat

  this deliberate avoidance of positive knowledge as the equivalent of knowledge of the object

  of the charged conspiracy. However, if you find that the defendant actually believed that he

  or his co-conspirators were acting in a lawful manner, he may not be convicted of the charge

  in Count Two.

                Moreover, guilty knowledge may not be established by demonstrating that the

  defendant was merely negligent, foolish, or mistaken. There is a difference between

  knowingly participating in the conspiracy and knowing the objects of the conspiracy.

  “Conscious avoidance” or “willful blindness” as I have described it cannot be used as a basis

  for finding that the defendant knowingly joined the conspiracy. It is logically impossible for

  a defendant to join the conspiracy unless he or she knows the fact that the conspiracy exists.

                However, if you find beyond a reasonable doubt that the defendant chose to

  participate in a joint undertaking, you may consider whether the defendant deliberately
                                                34
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 37 of 71 PageID #: 4605



  avoided confirming an otherwise obvious fact: that the purpose of the partnership he joined

  was to violate the law as charged in Count Two.

                                           Authority

          Adapted from the Ng Lap Seng Jury Charge, July 26, 2017 Trial Tr. (ECF No. 610);
  and from Sand, Instr. 3A-2. See id. cmt. (“Instruction 3A-2 is appropriate when a defendant
  has claimed a . . . lack of knowledge as to the unlawful aims of a conspiracy, but the
  evidence suggests deliberate ignorance.”).




                                               35
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 38 of 71 PageID #: 4606



                                       REQUEST NO. 8
                          (Count Four: Money Laundering Conspiracy)

                Like Counts One and Two that I have already discussed with you, Count Four

  charges a conspiracy to commit a federal offense, namely, the crime of money laundering.

  That count reads:

                In or about and between January 2013 and December 2018, both
                dates being approximate and inclusive, within the Eastern District of
                New York and elsewhere, the defendant JEAN BOUSTANI, together
                with others, did knowingly and intentionally conspire to transport,
                transmit and transfer monetary instruments and funds to one or more
                places outside the United States from one or more places inside the
                United States, and to one or more places inside the United States from
                one or more places outside the United States, (a) with the intent to
                promote the carrying on of one or more specified unlawful activities,
                to wit: (i) a violation of the FCPA, Title 15, United States Code,
                Sections 78dd-1, 78m(b)(2)(B), 78m(b)(5) and 78ff(a); (ii) offenses
                against a foreign nation involving the bribery of a public official, in
                violation of Mozambican law, as defined in Title 18, United States
                Code, Section 1956(c)(7)(B)(iv); (iii) wire fraud, in violation of Title
                18, United States Code, Section 1343; and (iv) fraud in the sale of
                securities, in violation of Title 15, United States Code, Sections
                78j(b) and 78ff (collectively, the “Specified Unlawful Activities”),
                contrary to Title 18, United States Code, Section 1956(a)(2)(A); and
                (b) knowing that the monetary instruments and funds involved in the
                transportation, transmission and transfer represented the proceeds of
                some form of unlawful activity, and knowing that such transportation,
                transmission and transfer was designed in whole and in part to conceal
                and disguise the nature, location, source, ownership and control of the
                proceeds of one or more specified unlawful activities, to wit: the
                Specified Unlawful Activities, contrary to Title 18, United States
                Code, Section 1956(a)(2)(B)(i).

         A.     Conspiracy to Commit Money Laundering

                I have already explained the law of conspiracy to you in connection with

  Count One. Those instructions apply equally to Count Four. Like Count One, no overt act is

  required to prove Count Four. Thus, in order to prove the crime of money laundering



                                                36
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 39 of 71 PageID #: 4607



  conspiracy charged in Count Four, the government must establish the following elements of

  the crime beyond a reasonable doubt:

                 First, that two or more persons entered into the charged agreement – to launder

  money.

                 Second, that the defendant knowingly and intentionally became a member of

  the conspiracy.

                 As with conspiracy to commit wire fraud or securities fraud, a defendant may

  be found guilty of conspiracy to commit money laundering even if he was incapable of

  committing the substantive crime. Consequently, for a defendant to be guilty of conspiracy,

  there is no need for the government to prove that he or any other conspirator actually

  succeeded in their criminal goals or even that they could have succeeded.

                 As I just read, Count Four charges a conspiracy with two objects; first, to

  transport, transmit, or transfer monetary instruments or funds from a place in the United

  States to or through a place outside the United States or to a place in the United States from

  or through a place outside the United States, with the intent to promote the carrying on of one

  or more of the Specified Unlawful Activities, namely, a violation of the Foreign Corrupt

  Practices Act; offenses against a foreign nation involving the bribery of a public official, in

  violation of Mozambican law; wire fraud; and securities fraud (the “Specified Unlawful

  Activities”); and second, to transport, transmit or transfer monetary instruments from a place

  in the United States to or through a place outside the United States or to a place in the United

  States from or through a place outside the United States, knowing that the monetary

  instruments or funds involved in the transportation, transmission, or transfer represent

  proceeds of some form of unlawful activity and knowing the transportation is designed, in
                                                 37
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 40 of 71 PageID #: 4608



  whole or in part, to conceal or disguise the nature location, source, ownership or control of

  the proceeds of the Specified Unlawful Activities.

                The government does not need to prove both objects of the conspiracy in order

  for you to find the defendant guilty of Count Four. The government need only prove one

  object beyond a reasonable doubt, so long as you are unanimous as to which object has been

  proved.

         B.     Object One: Promotion

                I will now discuss the objects of the money laundering conspiracy. Some of

  the terms I use require definition as follows:

     • Monetary Instrument: A monetary instrument includes, among other things, coins or

         currency of the United States or any other country, personal checks, travelers’ checks,

         cashier’s checks, bank checks, money orders or investment securities or negotiable

         instruments in bearer form or otherwise in such a form that title thereto passes on

         delivery.

     • Specified Unlawful Activity: A specified unlawful activity is one of a variety of

         offenses defined by the statute. In this case, the government has alleged that the

         specified unlawful activity was a violation of the Foreign Corrupt Practices Act;

         offenses against a foreign nation involving the bribery of a public official, in violation

         of Mozambican law; wire fraud; and securities fraud. I instruct you that, as a matter

         of law, these offenses—the Specified Unlawful Activities—each fall within the

         definition of specified unlawful activity. However, it is for you to determine whether

         the funds were the proceeds of one or more of the Specified Unlawful Activities or



                                                   38
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 41 of 71 PageID #: 4609



          whether the defendant acted with the intent to promote one or more of the Specified

          Unlawful Activities.

                  As I discussed above, the first object of the money laundering conspiracy

  charged in Count Four is to promote the carrying on of one or more of the Specified

  Unlawful Activities.

                  Section 1956 of Title 18, United States Code, deals, in relevant part, with

  participation in international money laundering. Specifically, Section 1956(a)(2)(A)

  provides that “Whoever, transports, transmits, or transfers, or attempts to transport, transmit,

  or transfer a monetary instrument or funds from a place in the United States to or through a

  place outside the United States or to a place in the United States from or through a place

  outside the United States . . . with the intent to promote the carrying on of specified unlawful

  activity . . . shall be [guilty of a crime].”

                  The first element that the government must prove beyond a reasonable doubt is

  that an individual transported, transmitted, or transferred, or attempted to transport, transmit,

  or transfer a monetary instrument or funds from a place in the United States to or through a

  place outside the United States or to a place in the United States from or through a place

  outside the United States.

                  The second element that the government must prove beyond a reasonable

  doubt is that the individual did so with the intent to promote the carrying on of one or more

  of the Specified Unlawful Activities, here a violation of the Foreign Corrupt Practices Act;

  offenses against a foreign nation involving the bribery of a public official, in violation of

  Mozambican law; wire fraud; and securities fraud. I have already explained to you what it

  means to act intentionally. Here, to act intentionally means to act deliberately and
                                                  39
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 42 of 71 PageID #: 4610



  purposefully, not by mistake or accident, with the purpose of promoting, facilitating, or

  assisting the carrying on of the Specified Unlawful Activities.

         C.      Object Two: Concealment

                 The second object of the money laundering conspiracy charged in Count Four

  is to transport, transmit, or transfer a monetary instrument or funds from a place in the United

  States to or through a place outside the United States or to a place in the United States from

  or through a place outside the United States knowing that the monetary instrument or funds

  involved represented the proceeds of some form of unlawful activity and knowing that such

  transportation was designed in whole or in part to conceal or disguise the nature, the location,

  the source, the ownership or the control of the proceeds of the specified unlawful activity.

                 Section 1956(a)(2)(B)(i) states that “Whoever transports, transmits, or

  transfers, or attempts to transport, transmit, or transfer a monetary instrument or funds from a

  place in the United States to or through a place outside the United States or to a place in the

  United States from or through a place outside the United States … knowing that the

  monetary instrument or funds involved in the transportation, transmission, or transfer

  represent the proceeds of some form of unlawful activity and knowing that such

  transportation, transmission, or transfer is designed in whole or in part to conceal or disguise

  the nature, the location, the source, the ownership or the control of the proceeds of the

  specified unlawful activity . . . shall be [guilty of a crime].”

                 This object has the following elements:

                 The first element that the government must prove beyond a reasonable doubt is

  that an individual transported, transmitted, or transferred, or attempted to transport, transmit,

  or transfer a monetary instrument or funds from a place in the United States to or through a

                                                   40
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 43 of 71 PageID #: 4611



  place outside the United States or to a place in the United States from or through a place

  outside the United States.

                Second, the individual did so with the knowledge that the monetary instrument

  or funds involved represented the proceeds of some form of unlawful activity. This element

  refers to a requirement that the individual knew the property involved represented the

  proceeds from some form, though not necessarily which form, of activity that constitutes an

  offense under state, federal or foreign law.

                Third, the individual did so with the knowledge that the transportation was

  designed in whole or in part to disguise or conceal the nature, location, source, ownership or

  control of the proceeds of one or more of the Specified Unlawful Activities, namely, a

  violation of the Foreign Corrupt Practices Act; offenses against a foreign nation involving

  the bribery of a public official, in violation of Mozambican law; wire fraud; and securities

  fraud.

                                             Authority

                  Adapted from 18 U.S.C. §§ 1956(h), 1956(a)(2); United States v. Joaquin
  Archivaldo Guzman Loera, No. 09-cr-466 (BMC) (E.D.N.Y. Feb. 4, 2019), as reflected in the
  trial transcript for proceedings on Feb. 4, 2019; Sand, Instr. 50A-11, 50A-12, 50A-15, 50A-
  16.




                                                 41
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 44 of 71 PageID #: 4612



                                        REQUEST NO. 9
                                  (Specified Unlawful Activities)

                As I explained before, Count Four charges a money laundering conspiracy in

  connection with one or more of the Specified Unlawful Activities, namely, (1) violations of

  the anti-bribery provisions and/or the internal controls provisions of the Foreign Corrupt

  Practices Act (the “FCPA”), (2) offenses against a foreign nation involving the bribery of a

  public official, in violation of various Mozambican laws; (3) wire fraud; and (4) securities

  fraud. I have already explained the elements of wire fraud to you (at pages 10 to 15), and the

  elements of securities fraud (at pages 25 to 31). I will now explain to you the elements of the

  other two Specified Unlawful Activities alleged. As I discussed earlier, you need not find

  that the defendant acted to conceal or disguise the proceeds of or promote all of these

  Specified Unlawful Activities; you need only find that the defendant acted to conceal or

  disguise the proceeds of or promote one of these Specified Unlawful Activities.

         A.     Violations of the FCPA

                The first specified unlawful activity charged in Count Four is a violation of the

  FCPA. I will now explain two separate sets of FCPA provisions, the anti-bribery provisions

  and the internal controls provisions. A violation of either provision is a violation of a

  specified unlawful activity.

                1.      Violations of the FCPA’s Anti-Bribery Provisions (15 U.S.C. § 78dd-1)

                For an individual to be found guilty of a violation of the anti-bribery

  provisions of the FCPA, the government must prove the following seven elements beyond a

  reasonable doubt:

                First: that the individual was an officer, director, employee, or agent of an


                                                 42
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 45 of 71 PageID #: 4613



  “issuer,” or a stockholder thereof acting on behalf of such an issuer;

                 Second: that the individual acted corruptly and willfully;

                 Third: that the individual made use of or caused another to make use of the

  mails or any means or instrumentality of “interstate commerce,” such as an email, in

  furtherance of the offense;

                 Fourth: that the individual offered, paid, promised to pay, or authorized the

  payment of money or gift or anything of value;

                 Fifth: that the offer, promise to pay, or authorization of the payment of money

  or a gift or anything of value was either (a) to a foreign official, or (b) to any person or entity

  while the individual knew that all or a portion of the payment would be offered, given, or

  promised, directly or indirectly, to a foreign official;

                 Sixth: that the payment was intended for any one of three purposes relevant to

  this action:(a) to influence any act or decision of a foreign public official in his official

  capacity; (b) to induce such a foreign official to do or omit to do any act in violation of the

  lawful duty of such foreign official; or (c) to secure any improper advantage; and

                 Seventh: that the payment was to assist the issuer in obtaining or retaining

  business for or with, or directing business to, any person or company.

                         a.     First Element – Issuer

                 The first element that the Government must prove beyond a reasonable doubt

  is that the individual was an officer, director, employee, or agent of an issuer, or a

  stockholder of an issuer who was acting on behalf of that issuer.

                 An “issuer” is defined to include any entity which has a class of securities

  registered pursuant to section 78l of Title 15 of the United States Code or which is required

                                                  43
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 46 of 71 PageID #: 4614



  to file reports under section 78o(d) of Title 15. An entity that has common stock registered

  with the Securities & Exchange Commission pursuant to Section 12(b) of the Securities

  Exchange Act of 1934 (“Exchange Act”) or American Depository Shares trade on the a

  U.S. stock exchange, like the New York Stock Exchange, is an issuer under the FCPA.

  Likewise, an entity that files periodic reports, including Form 20-F with the SEC pursuant

  to Section 13 or 15(d) of the Exchange Act and related rules thereunder is an issuer under

  the FCPA.

                 The words “officer,” “director,” and “employee” have their ordinary

  meanings. An agent is a person who by express or implicit agreement with another person

  or entity, called the principal, undertakes to represent, or act on behalf of, the principal in

  performing some service for the principal. Joint participation in a partnership or joint

  venture, whether formal or informal, suffices to make each partner or joint venturer an

  agent of the others.

                 An agent is acting within the scope of the agent’s authority if the agent is

  engaged in the performance of duties that were expressly or implicitly assigned to the agent

  by the principal.

                 Proof of agency need not be in the form of a formal agreement between agent

  and principal; rather, it may be inferred circumstantially and from the words and actions of

  the parties involved.

                          b.    Second Element – Corruptly and Willfully
                 The second element that the government must prove beyond a reasonable

  doubt is that the individual acted “corruptly” and “willfully.”

                 A person acts “corruptly” if he or she acts voluntarily and intentionally, with

                                                  44
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 47 of 71 PageID #: 4615



  a bad purpose or evil motive of accomplishing either an unlawful end or result, or a lawful

  end or result by some unlawful method or means. The term “corruptly” in the FCPA

  means that the offer, payment, or promise was intended to induce or influence the foreign

  official to misuse his or her official position.

                 I have already instructed you regarding the term “willfully” (at pages 4-5.).

  That instruction applies here.

                         c.      Third Element – Interstate Commerce
                 The third element that the government must prove beyond a reasonable

  doubt is that the individual or someone acting at his direction or with his authorization

  made use of the mails or any means or instrumentality of “interstate commerce” in

  furtherance of the offense.

                 The term “interstate commerce” means trade, commerce, transportation, or

  communication among the several States, or between any foreign country and any State or

  between any State and any place or ship outside thereof. The term includes the interstate

  use of a telephone, email service provider, or other interstate means of communication, or

  any other interstate instrumentality, such as a fax machine, car, or plane. I instruct you that

  sending wire transfers through a bank in the United States constitutes the use of a means or

  instrumentality of interstate commerce.

                         d.      Fourth Element – Promise or Authorization to Pay
                 The fourth element that the government must prove beyond a reasonable doubt

  is that the individual offered, paid, promised to pay, or authorized the payment of money or

  gift or anything of value. A “thing of value” can take any form, whether cash, check, wire

  transfer, gift, donation, contribution, or anything else.

                                                     45
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 48 of 71 PageID #: 4616



                 It is not necessary that the bribe, or offer or promise of a bribe, was intended

  to be made directly by the individual to the foreign official. A person who engages in

  bribery of a foreign official indirectly through any other person or entity is liable under the

  FCPA, just as if the person had engaged in bribery directly. Thus, if the person authorizes

  another to pay or promise a bribe, that authorization alone is sufficient for you to find that

  this element has been proven.

                 Further, it is not necessary that the payment actually take place or that the

  gift actually be given. Instead, it is the offer, promise, or authorization of the bribe that

  completes the crime. Thus, this element is satisfied if the person offered, promised, or

  authorized an unlawful payment or gift, even if the payment was not actually made or the

  gift was not actually given.

                         e.      Fifth Element – Payment to a Foreign Official

                 The fifth element that the government must prove beyond a reasonable

  doubt is that the offer, payment, promise to pay, or authorization of the payment of money

  or anything of value was either (a) to a foreign official, or (b) to any other person or entity,

  while the individual knew that all or a portion of the payment or gift would be offered,

  given, or promised, directly or indirectly, to a foreign official.

                 The term “foreign official” means any officer or employee of a foreign

  government or any department, agency, or instrumentality thereof, or any person acting in an

  official capacity for or on behalf of any such government or department, agency, or

  instrumentality. As a matter of law, the government of the Republic of Mozambique

  qualifies as a foreign government.



                                                  46
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 49 of 71 PageID #: 4617



                With respect to the directors and employees of Proindicus, Ematum or MAM,

  in order for you to find them to be foreign officials, you must find that Proindicus, Ematum

  or MAM was a government instrumentality. An “instrumentality” of a foreign government is

  an entity controlled by the government of a foreign country that performs a function the

  controlling government treats as its own. State-owned or state-controlled companies that

  provide services to the public may meet this definition.

                To decide if Proindicus, Ematum and/or MAM is an “instrumentality” of the

  government of Mozambique, you may consider the following factors as they existed during

  the relevant time period:

         a)     whether the government of Mozambique had a majority interest in Proindicus,

                Ematum and/or MAM;

         b)     the circumstances surrounding Proindicus, Ematum and/or MAM’s creation;

         c)     whether Proindicus, Ematum and/or MAM provided services to the citizens

                and inhabitants of Mozambique;

         d)     the degree to which the government of Mozambique effectuated certain

                national policies or priorities through Proindicus, Ematum and/or MAM;

         e)     whether Proindicus, Ematum and/or MAM’s key officers or directors were

                government officials or are appointed by government officials;

         f)     whether the government had the power to fire key officers or directors for any

                of these entities;

         g)     whether Proindicus, Ematum and/or MAM had a monopoly over the functions

                it exists to carry out;



                                                47
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 50 of 71 PageID #: 4618



         h)      the degree to which Proindicus, Ematum and/or MAM was subject to

                 government controls and oversight, including with regard to fiscal matters and

                 conduct of public officials;

         i)      Proindicus, Ematum and/or MAM’s obligations and privileges under the law

                 of Mozambique;

         j)      the characterization of Proindicus, Ematum and/or MAM and their directors

                 and employees by the government of Mozambique;

         k)      whether Proindicus, Ematum and/or MAM was widely perceived and

                 understood to be performing official or government functions; and

         l)      the length of time these indicia have existed.

                 These factors are not exclusive, and no single factor will determine whether

  Proindicus, Ematum and/or MAM was an instrumentality of Mozambique. In addition, you

  do not need to find that all the factors listed above weigh in favor of Proindicus, Ematum

  and/or MAM being an instrumentality in order to find that Proindicus, Ematum and/or MAM

  was an instrumentality.

                  The individual’s offer, payment, promise to pay, or authorization of

   payment to a recipient who is not a foreign official is sufficient only if the individual

   acted while knowing that all or some of the payment would be offered, given, or

   promised, directly or indirectly, to a foreign official.

                  For purposes of the FCPA, a person’s state of mind is “knowing” with

   respect to conduct, a circumstance or a result if (a) such person is aware that such person is

   engaging in such conduct, that such circumstance exists, or that such result is substantially

   certain to occur; or (b) such person has a firm belief that such circumstance exists or that
                                                  48
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 51 of 71 PageID #: 4619



   such result is substantially certain to occur.

                     For purposes of the FCPA, a person is deemed to have knowledge of a

   circumstance if the evidence shows that he or she was aware of a high probability of the

   existence of such circumstance, unless he or she actually believes that such circumstance

   does not exist.

                          f.     Sixth Element – Purpose of the Payment or Offer

                 The sixth element that the government has to prove beyond a reasonable

  doubt is that the payment or offer was intended for one of three purposes relevant to this

  action: (a) to influence any act or decision of a foreign official in his official capacity; (b) to

  induce such a foreign official to do or omit to do any act in violation of the lawful duty of

  such foreign official; or (c) to secure any improper advantage.

                 The government need not prove that the offer to pay, payment, promise to

  pay, or authorization of payment was for all of these purposes. If the government proves

  that the offer to pay, payment, promise to pay, or authorization of payment was for any one

  of these purposes, or more than one, this element has been met. However, one of these

  purposes must have been the reason for the offer, payment, gift, or promise.

                          g.     Seventh Element - Obtaining or Retaining Business

                 The seventh element that the government must prove beyond a reasonable

  doubt is that the payment was made to assist the issuer, referenced in connection with the

  first element, in obtaining or retaining business for or with, or directing business to, any

  person or company.

                 It is not necessary that the government prove that any person or company

  actually obtained or retained any business whatsoever as a result of an unlawful offer,
                                                    49
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 52 of 71 PageID #: 4620



  payment, promise, or gift, only that the individual intended to assist in obtaining or

  retaining business for or with any person or company. Moreover, this element is not

  limited to obtaining or renewal of contracts or other business, but also includes the

  execution or performance of contracts, or the carrying out of existing business.

                        h.      Solicitation of Bribe Not a Defense

                 It does not matter who suggested that a corrupt offer, payment, promise, or gift

  be made. The FCPA prohibits any corrupt offer or payment or gift, if made for one of the

  purposes I described, regardless of who first suggested it. It is not a defense if the offer or

  payment or gift was first suggested or requested by someone other than the individual, or

  demanded on the part of a foreign official as a price for continuing to do business or other

  benefit, or that the business may have been harmed if the payment was not made. That the

  offer to pay, payment, promise to pay, or authorization of payment may have been first

  suggested by the recipient is not deemed an excuse for an individual’s decision to make a

  corrupt payment, nor does it alter the corrupt purpose for which the offer to pay, payment,

  promise to pay, or authorization of payment was made.

                 2.     Violations of the FCPA’s Internal Controls Provisions (15 U.S.C.
                        § 78m)

                 In order to prove an individual guilty of this offense, the Government must

  prove the following two elements beyond a reasonable doubt.

                 First: that the individual circumvented a system of internal accounting controls

  of an issuer; and

                 Second: that the individual acted knowingly and willfully.




                                                 50
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 53 of 71 PageID #: 4621



                        a.      First Element – Internal Accounting Controls

                 The first element that the Government must prove beyond a reasonable doubt is

  that the individual circumvented a system of internal accounting controls of an issuer.

                 Every issuer, which I have defined already for you in relation to the previous

  violation of the FCPA, is required by law to devise and maintain a system of internal

  accounting controls sufficient to provide reasonable assurances that, among other things,

  transactions of the issuer are executed in accordance with management’s general or specific

  authorization. A person circumvents such a system by evading these controls.

                        b.      Second Element – Knowingly and Willfully

                 The second element that the Government must prove beyond a reasonable

  doubt is that the individual acted knowingly and willfully. I have previously instructed you

  regarding these terms and the same instructions apply here.

         B.      Bribery of Foreign Officials in Violation of the Laws of Mozambique

                 As noted above, the second specified unlawful activity charged in Count Four

  is an offense against a foreign nation involving the bribery of a public official, in violation of

  the laws of the Republic of Mozambique. The laws of Mozambique outlaw bribery and

  corruption involving public officials. Specifically, two legal regimes under the laws of

  Mozambique prohibit bribery or attempted bribery of public officials: (1) the 2015 Penal

  Code prohibits bribery for acts that occurred after June 29, 2015; and (2) additional laws

  prohibit certain conduct that occurred before June 29, 2015. A violation of any one of the

  laws detailed below is violation of a specified unlawful activity.




                                                 51
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 54 of 71 PageID #: 4622



                 1.      Articles 501 of the 2015 Penal Code

                 Article 501 prohibits someone from giving or promising a bribe or other

  advantage to a public official in return for an act or omission. In order for a person to be

  found to be in violation of Article 501 of the 2015 Penal Code, the following two elements

  must be proven:

                 First, the individual, either himself or through an intermediary, gave or

  promised to give to a public official, money or any undue material or immaterial advantage.

                 Second, the money or promise to be given money or other undue material or

  immaterial advantage must have been given for the purpose of performing either (1) an act in

  violation of the duties of the public official’s position, or an omission or delay in doing an act

  he/she is required to perform, or (2) an act that was not a violation of the duties of the public

  official’s position.

                 2.      Articles 502 and 503 of the 2015 Penal Code

                 Articles 502 and 503 of the 2015 Penal Code, prohibit a public official from

  soliciting or receiving a bribe or other advantage in return for an act or omission. In order

  for an individual to violate Article 502 or 503, the following two elements must be proven:

                 First, the public official, either himself or through an intermediary, solicited or

  received money or a promise to be given money or any undue material or immaterial

  advantage.

                 Second, the money or promise to be given money or other undue material or

  immaterial advantage must have been solicited or received either 1) with the intention of the

  public official doing any act in violation of the duties of his/her position, or omitting an act



                                                  52
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 55 of 71 PageID #: 4623



  he/she is required to perform; or 2) for the purpose of performing any act that is not in

  violation of the duties of his/her position.

                 3.      Articles 7 and 8 of Law 6/2004

                 Articles 7 and 8 of Law 6/2004 prohibited the solicitation of bribes or other

  advantages by public officials prior to June 29, 2015. In order for an individual to be found

  to be in violation of Article 7 or 8 of Law 6/2004, the following three elements must be

  proven:

                 First, at the time of the offense, the violator was either 1) a public official or

  employee, or 2) any person who brought about, contributed to, or profited from the violation

  by a public official or employee.

                 Second, the violator himself/herself or through an intermediary, with his/her

  consent and approval, requested or received money, or the promise of money, or any

  monetary or non-monetary benefit that is not due them.

                 Third, the purpose of the request for money, the promise of money, or other

  benefit was for the public official or employee to perform or fail to perform either 1) an act

  in violation of the duties of his/her office, or 2) an act that did not violate the duties his/her

  office.

                 4.      Article 9 of Law 6/2004

                 Article 9 of Law 6/2004 prohibited someone from giving a bribe or other

  benefit to a public official in return for an act or omission that did not violate his/her duties

  prior to June 29, 2015. In order for an individual to be found to be in violation of Article 9

  of Law 6/2004, the following two elements must be proven:



                                                   53
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 56 of 71 PageID #: 4624



                 First, an individual, either himself or through an intermediary, gave or

  promised to give money or any undue material or immaterial benefit to a public official or

  employee.

                 Second, the purpose of giving or promising to give money or undue material

  or immaterial benefit was for the public official or public employee to perform or fail to

  perform an act that did not violate the duties of his/her office.

                 5.     Article 321 of the 1886 Penal Code

                 Article 321 of the 1886 Penal Code prohibited someone from giving a bribe to

  a public official in return for an act or omission that violated his/her duties prior to June 29,

  2015. In order for an individual to be found to be in violation of Article 321 of the 1886

  Penal Code, the following two elements must be proven:

                 First, an individual gave, offered or promised a kickback or gift to a public

  employee.

                 Second, the purpose of giving, offering or promising the kickback or gift was

  for the public employee to perform or fail to perform an act that violated the duties of his/her

  office.

                 6.     Public Officials and Employees

                 The terms “public official” and “public employee,” as they are used in the

  laws about which I have just advised you, include: the President of the Republic of

  Mozambique; any officer or employee of the government of Mozambique; and any director

  or employee of a government agency or publicly-owned company. These terms also include

  any Minister, including the Minister of Finance, and any Vice-Minister, including the Vice-

  Minister of Finance, unless the public official or employee is the violator, in which case Law
                                                  54
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 57 of 71 PageID #: 4625



  7/98 applies to all conduct during the relevant time period indicated in the indictment. I will

  explain Law 7/98 in a moment. However, if it is another individual who is bribing a Minister

  of Vice-Minister, then the laws I have just explained apply.

                 7.     Article 8 of Law 7/98

                 Article 8 of Law 7/98 prohibits individuals holding specifically identified

  positions in the government of Mozambique, including Ministers and Vice-Ministers, from

  giving, soliciting or receiving bribes or other benefits. Where individuals holding these

  specific positions, like the Minister or Vice-Minister of Finance, are the violators, then Law

  7/98 would apply instead of those I have previously described. In order for a Minister or

  Vice-Minister to be found to be in violation of Article 8 of Law 7/98, the following three

  elements must be proven:

                 First, at the time of the offense, the violator was either a Minister or Vice-

  Minister.

                 Second, the Minister or Vice-Minister either 1) received a kickback or gift,

  personally or through an intermediary; or 2) or gave, offered or promised a kickback or gift

  to another public employee.

                 Third, the kickback or gift, or offer or promise of a kickback or gift, was for

  one of the following purposes: 1) in the case of the Minister or Vice-Minister receiving the

  kickback or gift, it was in return for the Minister or Vice-Minister performing or failing to

  perform an act that was either consistent with or that violated the duties of his/her office; or

  2) in the case of the Minister or Vice-Minister giving, offering or promising a kickback or

  gift to another public employee, it was in return for that public employee performing or



                                                 55
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 58 of 71 PageID #: 4626



  failing to perform an act that was either consistent with or that violated the duties of his/her

  office.

                 8.     Article 40 of Law 16/2012

                 Article 40 of Law 16/2012 states that, among other duties, public employees

  and officials have a duty not to use their office or position for their own unjust enrichment by

  receiving money or other advantage from anyone who has an interest in an act or omission

  attributable to the public employee’s job attributes. This provision applies to all public

  employees or officials that I have described, including the President of the Republic,

  Ministers, Vice-Ministers, any officer or employee of the government of Mozambique, and

  any director or employee of a government agency or publicly-owned company.

                                             Authority

                  Request 9(A.1) adapted from the Ng Lap Seng Jury Charge, July 26, 2017 Trial
  Tr. (ECF No. 610); as reflected in the trial transcript for proceedings on July 26, 2017 (ECF
  Dkt. No. 610); and from the charge given by the Hon. Loretta A. Preska in United States v.
  Chi Ping Patrick Ho, No. 17-CR-779 (LAP) (S.D.N.Y. Nov. 26, 2018) as reflected in the trial
  transcript for proceedings on Nov. 26, 2018; and from United States v. Esquenazi, 752 F.3d
  912 (11th Cir. 2014).

                 Request 9(A.2) was adapted from 15 U.S.C. §§ 78m(b)(2) & (5) and 15 U.S.C.
  § 78ff(a).

                 Request 9(B) was adapted from the laws of the Republic of Mozambique,
  including: Law 35/2014, published on December 31, 2014 in Boletim da República, I Série,
  14.º Suplemento, Número 105, effective June 29, 2015 (the “2015 Penal Code”); Executive
  Order of September 16, 1886, published in Diario do Governo (the “1886 Penal Code”); Law
  16/2012, published on August 14, 2012 in Boletim da República, I Série, 4.º Suplemento
  Número 32, effective November 11, 2012; Law 6/2004, published on June 17, 2004 in
  Boletim da República, I Série, Suplemento, Número 24, effective June 17, 2004; Law 7/98
  published on June 15, 1998 in Boletim da República, I Série, Suplemento, Número 23,
  effective June 30, 1998.




                                                 56
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 59 of 71 PageID #: 4627




                                      REQUEST NO. 10
                            (Co-Conspirator Statements and Liability)

                The charges against the defendant allege that he participated in a conspiracy.

  In that regard, I admitted into evidence against the defendant the acts and statements of

  others because these acts and statements were committed by persons who, the government

  charges, were also confederates or co-conspirators of the defendant on trial.

                The reason for allowing this evidence to be received against the defendant has

  to do with the nature of the crime of conspiracy. A conspiracy is often referred to as a

  partnership in crime. Thus, as in other types of partnerships, when people enter into a

  conspiracy to accomplish an unlawful end, each and every member becomes an agent for the

  other conspirators in carrying out the conspiracy.

                Accordingly, the reasonably foreseeable acts, declarations, statements and

  omissions of any member of the conspiracy and in furtherance of the common purpose of the

  conspiracy, are deemed, under the law, to be the acts of all of the members, and all of the

  members are responsible for such acts, declarations, statements and omissions.

                Thus, if you find that the defendant was a member of a criminal conspiracy

  charged, then any acts done or statements made in furtherance of the conspiracy by persons

  also found by you to have been members of that conspiracy, may be considered against the

  defendant. This is so even if such acts were done and statements were made in the

  defendant’s absence and without his knowledge.

                Before you may consider the statements or acts of a co-conspirator in deciding

  the issue of the defendant’s guilt, you must first determine that the acts and statements were


                                                57
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 60 of 71 PageID #: 4628



  made during the existence, and in furtherance, of the unlawful scheme. If the acts were done

  or the statements made by someone whom you do not find to have been a member of the

  conspiracy, or if they were not done or said in furtherance of that conspiracy, they may not

  be considered by you as evidence against the defendant as to that conspiracy.

                                            Authority

                 Adapted from the charge of the Honorable Kiyo A. Matsumoto in United
  States v. Rivera, 13-CR-149 (E.D.N.Y.); from the charge of the Honorable Sterling Johnson
  in United States v. Scalisi, 10-CR-46 (E.D.N.Y.); and from the charge of the Honorable Kiyo
  A. Matsumoto in United States v. Barret, 10-CR-806 (KAM) (E.D.N.Y).




                                                58
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 61 of 71 PageID #: 4629



                                        REQUEST NO. 11
                                       (Character Evidence)
                                          (If Applicable)

                The defendant called as a witness [Name], who gave his/her opinion of his

  good character. This testimony is not to be taken by you as the witness’s opinion as to

  whether the defendant is guilty or not guilty. That question is for you alone to determine.

  You should, however, consider this character evidence together with all the other facts and

  all the other evidence in the case in determining whether the defendant is guilty or not guilty

  of the charges.

                Accordingly, if after considering all the evidence, including testimony about

  the defendant’s good character, you find a reasonable doubt has been created, you must

  acquit him of all the charges.

                On the other hand if, after considering all the evidence, including that of the

  defendant’s character, you are satisfied beyond a reasonable doubt that the defendant is

  guilty, you must not acquit him merely because you believe him to be a person of good

  character.



                                             Authority

               Adapted from the charge of the Hon. Dora L. Irizarry in United States v.
  Lange, E.D.N.Y., 10 CR 968.




                                                59
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 62 of 71 PageID #: 4630



                                        REQUEST NO. 12
                                       (Uncharged Persons)

                 You may not draw any inference, favorable or unfavorable, toward the

  government or the defendant on trial from the fact that certain persons were not named as

  defendants in the Superseding Indictment. You should draw no inference from the fact that

  any other person is not present at this trial. Your concern is solely the defendant on trial

  before you.

                 That other individuals are not on trial before you is not a matter of concern to

  you. You should not speculate as to the reasons these individuals are not on trial before you.

  The fact that these individuals are not on trial before you should not control or influence your

  verdict with reference to the defendant who is on trial.

                                             Authority

                 Adapted from Sand, Instr. 3-4.




                                                  60
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 63 of 71 PageID #: 4631



                                       REQUEST NO. 13
                                     (Accomplice Testimony)

                 You have also heard testimony from government witnesses who pled guilty to

  charges arising out of the same or related facts to this case. You’re instructed that you are to

  draw no conclusions or inferences of any kind about this defendant’s guilt from the fact that

  any of the prosecution witnesses themselves pled guilty to similar charges. Those witnesses’

  decisions to plead guilty were personal decisions about their own guilt. You may not use it in

  any way as evidence against this defendant.

                 You also heard from witnesses who testified that they were themselves

  involved in many of the charged crimes with the defendant. Experience will tell you that the

  government sometimes must rely on the testimony of witnesses who admit participating in

  criminal activity. Otherwise, it would be difficult or impossible to detect and prosecute

  wrongdoers. The government argues, as it is permitted to do, that it must take the witnesses

  as it finds them and that people who themselves take part in criminal activity have the

  knowledge required to show criminal behavior by others. For that reason, the law allows the

  use of such testimony. It is the law in the federal courts that such testimony may be enough,

  standing alone, for conviction if the jury finds that the testimony establishes guilt beyond a

  reasonable doubt.

                 However, because of the interest a cooperating witness may have in testifying,

  the testimony should be scrutinized with special care and caution. The fact that the witness

  may benefit from his cooperation may be considered by you as bearing upon his credibility.

                 Like the testimony of any other witness, cooperating witness testimony should

  be given such weight as it deserves in light of the facts and circumstances before you, taking

                                                 61
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 64 of 71 PageID #: 4632



  into account the witness’s demeanor and candor, the strength and accuracy of the witness’s

  recollection, his background and the extent to which his testimony is or is not corroborated

  by other evidence in the case.

                 You may consider whether a cooperating witness has an interest in the

  outcome of the case and, if so, whether that interest has affected his testimony. You should

  ask yourselves whether the witness would benefit more by lying or by telling the truth. Was

  his testimony made up in any way because he believed or hoped that he would somehow

  receive favorable treatment by testifying falsely, or did he believe that his interest would be

  best served by testifying truthfully? If you believe that that witness was motivated by hopes

  of personal gain, was the motivation one that would cause him to lie or was it one that would

  cause him to tell the truth? Did this motivation color his testimony? You are the ones to

  decide that. You are the deciders of the facts.

                 You’ve already heard testimony that these cooperating witnesses pled guilty

  after entering into an agreement with the government to testify. There’s also evidence that

  the government agreed to dismiss some charges against those witnesses or agreed not to

  prosecute them on other charges in exchange for the witness’s agreement to plead guilty and

  testify against the defendants or otherwise agreed to testify.

                 The government is allowed to enter into these agreements, and it is not your

  concern why the government made an agreement with a particular witness or whether you

  approve or disapprove of the government’s tactics. You may, however, consider the effect, if

  any, that the existence or terms of the agreement may have on the witness’s credibility.

                 The government has also promised to bring the witness’s cooperation to the

  attention of the sentencing Court. When someone cooperates with the government, the
                                                    62
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 65 of 71 PageID #: 4633



  government does not determine what sentence they are going to get. Nor does the

  government typically make a recommendation to the sentencing judge as to how much time

  they’re going to get. What the government will do, if it is satisfied with the level of

  cooperation, is write to the sentencing judge what is known as a 5K letter. The 5K letter sets

  forth the cooperating witness’ criminal acts as well as the substantial assistance the witness

  has provided. I instruct you that the 5K letter does not guarantee the cooperating witness a

  lower sentence. This is because the sentencing Court may, but is not required, to take the 5K

  letter into account when imposing sentence on the cooperating witness. The Court has

  discretion, whether or not a 5K letter is written, to impose any reasonable sentence the Court

  deems appropriate up to the statutory maximum. The final determination as to the sentence to

  be imposed rests with the Court, not with the government. In sum, you should look at all the

  evidence in deciding what credence and what weight, if any, you want to give the

  cooperating witness and the 5K.

                                             Authority

                Adapted from the charge of the Hon. William F. Kuntz, II, United States v.
  Pagett, 17-CR-306 (E.D.N.Y. 2019) (hereinafter, the “Pagett Jury Charge”), Trial Tr. 940:23-
  942:2; and from the charge of the Hon. Brian M. Cogan, United States v. Joaquin Archivaldo
  Guzman Loera, 09-CR-466 (S-4) (E.D.N.Y. 2019), Trial Tr. 6974:7-6978:9




                                                 63
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 66 of 71 PageID #: 4634



                                       REQUEST NO. 14
                                    (Testimony of Defendant)
                                          (If Applicable)

                The defendant in a criminal case never has any duty to testify or come forward

  with any evidence. This is because, as I have told you, the burden of proof beyond a

  reasonable doubt remains on the government at all times, and the defendant is presumed

  innocent. In this case, the defendant did testify and he was subject to cross examination like

  any other witness. You should examine and evaluate the testimony just as you would the

  testimony of any witness with an interest in the outcome of the case.

                                            Authority

                United States v. Brutus, Cr. No. 06-2710, 2007 WL 2828690, n.7 (2d Cir. Oct.
  2, 2007), adapting charging language from United States v. Gaines, 457 F.3d 238, 249 n.9
  (2d Cir. 2006).




                                                64
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 67 of 71 PageID #: 4635



                                       REQUEST NO. 15
                                (Defendant’s Right Not to Testify)
                                         (If Applicable)

                The defendant did not testify in this case. Under our Constitution, a defendant

  has no obligation to testify or to present any evidence, because it is the government’s burden

  to prove the defendant guilty beyond a reasonable doubt. That burden remains with the

  government throughout the entire trial and never shifts to the defendant. A defendant is

  never required to prove that he is innocent.

                You may not attach any significance to the fact that the defendant did not

  testify. No adverse inference against him may be drawn by you because he did not take the

  witness stand. You may not consider this against the defendant in any way in your

  deliberations in the jury room.

                                             Authority

                Adapted from the Pagett jury charge, Trial Tr. 925; Sand, Instr. No. 5-21.




                                                 65
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 68 of 71 PageID #: 4636



                                       REQUEST NO. 16
                             (Uncalled Witnesses Equally Available)
                                        (If Applicable)

                There are several persons whose names you have heard during the course of

  the trial but who did not appear here to testify. I instruct you that each party had an equal

  opportunity or lack of opportunity to call any of these witnesses. Therefore, you should not

  draw any inferences or reach any conclusions as to what they would have testified to had

  they been called. Their absence should not affect your judgment in any way.

                However, you also should remember my instruction that the law does not

  impose on a defendant in a criminal case the burden or duty of calling any witness or

  producing any evidence. The burden of proof to prove the charges beyond a reasonable

  doubt remains with the government at all times.

                                             Authority

                 Adapted from the Pagett Jury Charge, Tr. 934; from the charge of the Hon.
  Dora L. Irizarry in United States v. Lange, E.D.N.Y., 10 CR 968.




                                                 66
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 69 of 71 PageID #: 4637



                                      REQUEST NO. 17
                                     (Summary Evidence)


                Some exhibits were admitted into evidence in the form of charts and

  summaries. Those charts and summaries were admitted in order to save the time of

  reviewing voluminous records and to avoid inconvenience. You should consider these charts

  and summaries the same way you would any other evidence.

                                           Authority

               Adapted from the Pagett Jury Charge, Trial Tr. at 932; from the charge of the
  Hon. Brian M. Cogan in United States v. Nadeem, E.D.N.Y., 13 CR 424.




                                              67
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 70 of 71 PageID #: 4638



                                         CONCLUSION

                The government respectfully requests that the Court include the foregoing in

  its instructions to the jury. The government also requests the opportunity to submit further

  instructions or amend those submitted, as may become appropriate during the course of the

  trial.

  Dated:    Brooklyn, New York
            September 9, 2019

                                                     Respectfully submitted,


                                                     RICHARD M. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York


                                             By:              /s/
                                                     Mark E. Bini
                                                     Hiral D. Mehta
                                                     Assistant United States Attorneys
                                                     (718) 254-8761

                                                     DEBORAH L. CONNOR
                                                     Chief, Money Laundering & Asset Recovery
                                                     Section
                                                     Criminal Division
                                                     U.S. Department of Justice

                                             By:                 /s/
                                                     Margaret A. Moeser
                                                     Sean O’Donnell
                                                     Trial Attorneys
                                                     (202) 598-2345

                                                     ROBERT A. ZINK
                                                     Chief, Fraud Section
                                                     Criminal Division
                                                     U.S. Dept. of Justice

                                             By:                 /s/

                                                68
Case 1:18-cr-00681-WFK-ST Document 157 Filed 09/09/19 Page 71 of 71 PageID #: 4639



                                            Katherine Nielsen
                                            Trial Attorney
                                            (202) 616-5672




                                       69
